      Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 1 of 26



                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE


United States of America

    v.                                 Criminal No. 14-cr-104-LM-1
                                       Opinion No. 2020 DNH 143
Roger Perkins


                               O R D E R

    In this case, the court recommends to the Bureau of Prisons

(BOP) that it exercise its discretion to release defendant to

home confinement on a temporary basis.       The release would last

for the duration of the national emergency declared as a result

of the COVID-19 pandemic.     Defendant has served almost 60% of

his 12-year federal sentence for serious crimes.         Defendant

qualifies for release to home confinement on a temporary basis

because of the high likelihood that defendant will die (or

suffer severe illness) were he to contract COVID-19 while

incarcerated.    In addition, despite his criminal record,

defendant appears to be a low risk for dangerousness if released

under strict supervision.     BOP has rated defendant a low risk

for violence and has housed him in a low security prison

facility.

    The court sentenced defendant to a lengthy term of

incarceration.    The court did not intend, however, that

defendant suffer the very real risk of death while serving that

sentence.   A court does not have the power to release a
           Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 2 of 26



defendant on a temporary or furloughed basis.             Rather, pursuant

to a court’s “compassionate release” order, a defendant

typically receives a “time served” sentence and is released to

home confinement for the remainder of his original sentence.

       Were the court to grant compassionate release in this case,

defendant would serve the approximately four years remaining on

his prison sentence at home.1          It appears unlikely, however, that

the pandemic will last four more years.            Should a successful

vaccine be developed within the next year, for example,

defendant would remain on release——pursuant to a court’s

compassionate release order——despite the elimination of the

reason for his early release.          This defendant serving 60% of his

original sentence is a result at odds with the goals of

sentencing, particularly the goal of promoting respect for the

law.

       There is an answer to this dilemma.          BOP has the power to

release this defendant to home confinement for a limited time:

the duration of the national emergency.            At the end of the

pandemic, BOP may order defendant to return to prison to serve

out the remainder of his original sentence.             The court urges BOP

to exercise its power in this manner rather than cede this

decision to the court.



       Defendant has only four years left on his sentence as a
       1

result of anticipated “good time” credits.

                                        2
      Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 3 of 26



    For the reasons explained below, a release to last only for

the duration of the pandemic is consistent with all of the goals

of sentencing.


                              BACKGROUND

    On July 21, 2015, defendant, Roger Perkins, pleaded guilty

to three charges: one count of conspiracy to possess with intent

to distribute 28 grams or more of cocaine base (crack) in

violation of 21 U.S.C. §§ 841(a), 841(b)(1)(B)(iii), and 846;

one count of being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1); and one count of possessing

a firearm in furtherance of a drug-trafficking crime in

violation of 18 U.S.C. § 924(c)(1)(A)(i).       On November 3, 2015,

the court sentenced defendant to 147 months of imprisonment—87

months on counts 1 and 2 to be served concurrently and 60 months

on count 3 to be served consecutively to counts 1 and 2—and five

years of supervised release.

    Defendant now moves for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A), based on the threat posed to his

health by the combination of his underlying medical conditions

and the spread of COVID-19 in the Federal Correctional

Institution (“FCI”) Danbury where he is incarcerated.          The

government concedes that defendant has exhausted his

administrative remedies as required by § 3582(c)(1)(A), but



                                   3
      Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 4 of 26



objects to his release.     The court held a telephonic hearing on

defendant’s motion on July 23, 2020, at which defendant was

present.


                          STANDARD OF REVIEW

    A court may grant so-called “compassionate release” to a

defendant under 18 U.S.C. § 3582(c)(1)(A).        The statute

provides, in relevant part, that:

    [T]he court, upon motion of the Director of the Bureau
    of Prisons or upon motion of the defendant after the
    defendant has fully exhausted all administrative
    rights to appeal a failure of the Bureau of Prisons to
    bring a motion on the defendant’s behalf or the lapse
    of 30 days from the receipt of such a request by the
    warden of the defendant's facility, whichever is
    earlier, may reduce the term of imprisonment (and may
    impose a term of probation or supervised release with
    or without conditions that does not exceed the
    unserved portion of the original term of
    imprisonment), after considering the factors set forth
    in section 3553(a) to the extent that they are
    applicable, if it finds that—

            (i)   extraordinary and compelling reasons warrant
                  such a reduction

            . . .

            and that such a reduction is consistent with
            applicable policy statements issued by the
            Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A); see also U.S.S.G. § 1B1.13

(sentencing guidelines policy statement on compassionate

release).

    Where, as here, a motion for compassionate release is

properly before the court, the court must determine if defendant

                                   4
      Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 5 of 26



is eligible for release.    The statutory language quoted above

requires that defendant show that “extraordinary and compelling

reasons warrant” a reduction in his sentence, that the court

consider the factors set forth in 18 U.S.C. § 3553(a) to the

extent applicable, and that the reduction be “consistent” with

the Sentencing Commission’s applicable policy statements.             18

U.S.C. § 3582(c)(1)(A).    The Sentencing Commission’s policy

statement regarding compassionate release mirrors the statutory

language and adds the requirement that the court find that the

defendant is not likely to pose a danger to the safety of any

other person or to the community as provided in 18 U.S.C. §

3142(g).   See U.S.S.G. § 1B1.13(2).     A defendant’s dangerousness

is a paramount concern as a court weighs the decision to grant a

defendant early release.    See United States v. Bradshaw, No.

1:15-CR-422, 2019 WL 7605447, at *3 (M.D.N.C. Sept. 12, 2019)

(explaining overlap between dangerousness requirement in

compassionate release policy statement and § 3553(a) requirement

that court consider the need to protect the public).

    In short, a court may reduce a term of imprisonment under

the compassionate release provision if it: (1) finds that

extraordinary and compelling reasons warrant the reduction; and

(2) considers the sentencing factors outlined in 18 U.S.C. §

3553(a).   See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13; see

also United States v. Rasberry, No. 2:15-CR-00127-JDL, 2020 WL


                                   5
         Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 6 of 26



3977614, at *1 (D. Me. July 14, 2020); United States v. Hilow,

No. 15-CR-170-JD, 2020 WL 2851086, at *1 (D.N.H. June 2, 2020).

The defendant bears the burden of showing that he is entitled to

a sentence reduction.       Hilow, 2020 WL 2851086, at *3.        And the

court has “broad discretion in deciding whether to grant or deny

a motion for sentence reduction.”         United States v. Britton,

Crim. No. 18-cr-108-LM, 2020 WL 2404969, at *2 (D.N.H. May 12,

2020) (internal quotation marks omitted).



                                 DISCUSSION

I.   Extraordinary and Compelling Reasons

     It is undisputed that defendant has several co-occurring

medical conditions that put him at high risk for severe illness

or death should he contract COVID-19, including morbid obesity,

hypertension, obstructive sleep apnea, and several other less

serious, but chronic, conditions.         Defendant has submitted

medical records evidencing these diagnoses.           See doc. no. 80-8.2

He argues that his health conditions combined with the known

presence of COVID-19 at FCI Danbury constitute extraordinary and

compelling reasons supporting his release.           The government

concedes that defendant is morbidly obese, that this diagnosis

places him in a high-risk category under the Centers for Disease



     2 Defendant filed an assented-to motion to seal those
medical records (doc. no. 82). The court grants that motion.

                                      6
      Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 7 of 26



Control and Prevention (“CDC”) guidelines, and that he has

therefore established extraordinary and compelling reasons.

Although this point is not disputed, the court will discuss it

briefly to emphasize the severity of the risk to defendant’s

health.

    In the context of the current pandemic, courts have held

that a generalized risk of infection by the virus is not, by

itself, sufficient to constitute an extraordinary and compelling

reason warranting release.     See United States v. Ramirez, No. CR

17-10328-WGY, 2020 WL 2404858, at *3 (D. Mass. May 12, 2020)

(collecting cases).   “On the other hand, a combination of health

and age factors that put a prisoner at a substantially higher

risk due to COVID-19 along with a documented risk of the disease

in the facility where the prisoner is incarcerated may

demonstrate extraordinary and compelling reasons to reduce the

prisoner’s sentence.”    United States v. Bischoff, No. 17-CR-196-

JD, 2020 WL 2561423, at *2 (D.N.H. May 19, 2020) (collecting

cases in support); see also, e.g., United States v. Rich, Crim.

No. 17-cr-094-LM, 2020 WL 2949365, at *3-4 (D.N.H. Jun. 3, 2020)

(finding that defendant’s documented history of bronchitis,

reactive airway disease, and smoking combined with current

outbreak at the prison constituted extraordinary and compelling

reason).




                                   7
         Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 8 of 26



     When determining whether a defendant is at a particularly

high risk of experiencing severe illness from COVID-19, courts

have generally looked to the CDC guidelines.           See, e.g., United

States v. Nygren, No. 1:16-CR-00106-JAW, 2020 WL 4208926, at

*11-12 (D. Me. July 22, 2020); Rasberry, 2020 WL 3977614, at *3-

4.   The CDC emphasizes that “COVID-19 is a new disease” and that

there is “limited data and information about the impact of

underlying medical conditions and whether they increase the risk

for severe illness from COVID-19.”3         Based on the limited

information known, the CDC has identified certain categories of

people who are at an increased risk for experiencing severe

illness from COVID-19: older adults and people of all ages with

certain underlying medical conditions.4          The CDC classifies

obesity—defined as having a body mass index (“BMI”) of 30 or

above—as an underlying health condition that puts the individual

at “increased risk of severe illness from COVID-19.”5



     3 CDC, People With Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html?CDC_AA_
refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html,
(last visited July 27, 2020).

     4 CDC, People Who Are at Increased Risk for Severe Illness,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-at-increased-risk.html, (last visited July
29, 2020).

     5 CDC, People With Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

                                      8
         Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 9 of 26



     A number of recent studies have further investigated the

link between obesity and severe illness and death from COVID-19.6

One study discovered an “increasing risk of death with degree of

obesity.”7    In other words, the higher a person’s BMI is, the

greater the risk that COVID-19 will prove fatal for that person.8

Another recent study of nearly 7,000 COVID patients found that

obesity is associated with a 2-4 times greater risk of death,


precautions/people-with-medical-conditions.html?CDC_AA_
refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html,
(last visited July 27, 2020).

     6 See, e.g., Roni Caryn Rabin, The New York Times, Obesity
Linked to Severe Coronavirus Disease, Especially for Younger
Patients, https://www.nytimes.com/2020/04/16/health/coronavirus-
obesity-higher-risk.html, (published Apr. 16, 2020; last visited
July 28, 2020).

     7 The OpenSAFELY Collaborative, OpenSAFELY: factors
associated with COVID-19-related hospital death in the linked
electronic health records of 17 million adult NHS patients,
https://www.medrxiv.org/content/10.1101/2020.05.06.20092999v1.fu
ll.pdf+html, (posted May 7, 2020).

     8 See also Natasha N. Pettit, et al., Obesity, Obesity
Associated with Increased Risk for Mortality Among Hospitalized
Patients with COVID-19, https://onlinelibrary.wiley.com/
doi/epdf/10.1002/oby.22941, (published online Jun. 26, 2020)
(“[O]besity was significantly associated with mortality after
adjusting for age, gender, and other comorbidities. For every
increase from one BMI category to the next, there was a 70%
increased odds of mortality in the multivariable model.”); Feng
Gao, et al., Diabetes Care, Obesity Is a Risk Factor for Greater
COVID-19 Severity, https://care.diabetesjournals.org/content/
early/2020/05/12/dc20-0682, (published online May 14, 2020)
(“[T]he presence of obesity was associated with an approximately
threefold increased risk of having severe COVID-19 . . . [e]ach
1-unit increase in BMI was associated with a 12% increase in the
risk of severe COVID-19.”).


                                      9
         Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 10 of 26



especially for men and all people under 60 years old.9             Further

illustrating this point, the CDC recently published a graphic

explaining that severe obesity (BMI > 40) increases a person’s

risk of hospitalization from COVID-19 by 4.5 times as compared

to a person without that health condition.10




     Defendant’s BOP medical records indicate that defendant has

a body mass index of 62.6.        Doc. no. 80-8 at 1, 64.       Defendant’s

BMI is twice the obesity threshold BMI of 30 and well above the



     9 Sara Y. Tartof, et al, Annals of Internal Medicine,
Obesity and Mortality Among Patients Diagnosed With COVID-19:
Results From an Integrated Health Care Organization,
https://www.acpjournals.org/doi/10.7326/M20-3742, (published
online Aug. 12, 2020; last visited Aug. 14, 2020).

     10CDC, COVID-19 Associated Hospitalizations Related to
Underlying Medical Conditions, https://www.cdc.gov/
coronavirus/2019-ncov/covid-data/investigations-
discovery/hospitalization-underlying-medical-conditions.html
(last visited Aug. 13, 2020).

                                      10
      Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 11 of 26



40 BMI threshold for “severe obesity” set by the CDC.          Thus,

defendant’s degree of obesity puts him at an extraordinarily

high risk of experiencing complications or death should he

become infected with COVID-19.

     Additionally, defendant suffers from at least one other

high-risk medical condition: hypertension.        Doc. no. 80-8 at 63.

The CDC guidelines explain that having hypertension “might” put

the individual at an increased risk for severe illness from

COVID-19.11   The fact that defendant has at least two co-existing

high-risk conditions further increases his risk because “[t]he

more underlying medical conditions someone has, the greater

their risk is for severe illness from COVID-19.”12         Considering

all these facts, the court finds that defendant’s hypertension

and extreme degree of obesity put him at grave risk of

experiencing severe illness or death should he become infected

with COVID-19.




     11CDC, People With Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html?CDC_AA_
refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html,
(last visited July 27, 2020).

     12CDC, People With Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html?CDC_AA_
refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html,
(last visited July 27, 2020).

                                   11
       Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 12 of 26



      The court also finds that defendant’s risk of becoming

infected with COVID-19 is more than speculative.          Many courts,

including this one, have recognized that the nature of the

prison environment itself enhances the likelihood that prisoners

will catch this highly contagious virus.         See Gomes v. US Dep’t

of Homeland Sec., Acting Sec’y et. al., No. 20-CV-453-LM, 2020

WL 2514541, at *4 (D.N.H. May 14, 2020); Bischoff, 2020 WL

2561423, at *2 (collecting cases).        That is especially true

where there is already a documented outbreak at the prison.

FCI Danbury experienced a serious outbreak of COVID-19 several

months ago and, as of August 17, at least one staff member at

the facility was positive for the virus.         See Martinez-Brooks v.

Easter, ___ F. Supp. 3d ___, 2020 WL 2405350, at *20 (D. Conn.

May 12, 2020) (class action habeas suit on behalf of all inmates

at FCI Danbury, alleging a claim of deliberate indifference

against BOP for failure to use all available avenues to reduce

prison population to protect against COVID-19); BOP, COVID-19,

https://www.bop.gov/coronavirus/, (Danbury FCI Facility) (last

visited August 17, 2020).      For these reasons, the court finds

that the “extraordinary and compelling reasons” prong weighs

heavily in favor of defendant’s release.


II.   Sentencing Factors

      Next, the court must consider whether a reduction in

defendant’s sentence would be consistent with the sentencing

                                    12
      Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 13 of 26



factors outlined in 18 U.S.C. § 3553(a) to the extent they are

applicable.   See 18 U.S.C. § 3582(c)(1)(A).       The § 3553(a)

factors a court must consider at sentencing include the nature

and circumstances of the defendant’s offense and the defendant’s

personal history and characteristics.       18 U.S.C. § 3553(a)(1).

Section 3553(a) requires that the court ensure that the sentence

imposed reflects the seriousness of the offense that was

committed, promotes respect for the law, provides just

punishment, affords adequate deterrence, protects the public

from further crimes of the defendant, and provides the defendant

with needed training, medical care, and other treatment in the

most effective way.    18 U.S.C. § 3553(a)(2).      Section 3553(a)

further requires the court consider the kinds of sentences

available, the Sentencing Guidelines, the need to avoid

unwarranted sentencing disparities, and the need to provide

restitution to any victims.     18 U.S.C. § 3553(a)(3)-(7).

    The court assesses the relevant sentencing factors below.

After considering the applicable § 3553(a) factors, the court

will consider whether those factors support a reduction in

defendant’s sentence, or, alternatively, whether they outweigh

the “extraordinary and compelling reasons” discussed above and

compel denial of the motion.      See, e.g., United States v.

Tidwell, ___ F. Supp. 3d ___, 2020 WL 4504448, at *6 (E.D. Pa.




                                   13
      Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 14 of 26



Aug. 5, 2020); United States v. Daugerdas, ___ F. Supp. 3d ___,

2020 WL 2097653, at *4 (S.D.N.Y. May 1, 2020).


     A. Need to Protect the Public and Nature and Circumstances
        of Offense

     There is no doubt that defendant has a troubling criminal

history.    Defendant’s difficult and unstable homelife during

childhood contributed to a series of juvenile convictions.             And,

between the ages of 19 and 21, defendant was convicted of a

variety of state misdemeanor offenses.

     In 2005, when defendant was 22, he was convicted of his

first felony, a state charge of possession of cocaine for which

he served 2.5 years in state prison.       At age 25, defendant

pleaded guilty to another felony—a second-degree assault charge

that occurred prior to his incarceration on the drug charge.

Although a serious charge, the court sentenced defendant to two

to four years imprisonment but deferred the sentence for two

years contingent on his good behavior and agreed to suspend the

sentence for three additional years on defendant’s good

behavior.    Defendant complied with the conditions for deferral

and suspension of his sentence.13       Because defendant remained of


     13This felony offense involved a minor victim and was
originally charged as a sexual assault. Defendant maintained
his innocence on that charge and a jury trial ended in a
mistrial. After the trial, the sexual assault charges were nol
prossed and the defendant pleaded guilty to a reduced charge,
second degree assault. During the hearing on this motion,
defense counsel explained that defendant pleaded guilty as part

                                   14
        Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 15 of 26



good behavior for 5 years the sentence was never imposed.

Additionally, while on parole from his felony drug charge,

defendant committed no parole violations and his sentence was

successfully discharged in 2011.          Based on this criminal record,

defendant was a criminal history category of III under the

Sentencing Guidelines.

    In March 2014, defendant committed the instant federal

offenses.    Defendant’s federal offenses are very serious.              He

participated in a drug-trafficking conspiracy, selling crack and

powder cocaine, and smaller amounts of Psilocin mushrooms, MDMA,

and marijuana.     When officers arrested defendant in connection

with the drug conspiracy, they found four firearms, which were

stored either near or inside two safes filled with drugs and

cash.   Three of those firearms were loaded when found, and one

had been reported stolen.       When asked by law enforcement to whom

the items in the safe (including the firearms) belonged,

defendant immediately claimed ownership.          This conduct—

especially defendant’s possession of firearms after being




of a compromise where the government both reduced the charge and
agreed to recommend a non-incarcerative sentence. The
presentence investigation report indicates that evidence of
defendant’s innocence surfaced after he served his sentence for
this conviction. Specifically, the record indicates that, after
defendant served the sentence on the charge, the minor victim’s
aunt (to whom the victim first disclosed the alleged assault)
reported to the victim/witness advocate that the actual
perpetrator was the victim’s father—not the defendant.

                                     15
      Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 16 of 26



convicted of a felony and in furtherance of a drug-trafficking

crime—is most concerning in terms of defendant’s dangerousness.

     Importantly, however, defendant has no history of having

used a firearm (or other weapon) to harm or threaten to harm

another person.   Defendant’s possession of guns while dealing

drugs did not cause the prison to rate him either a “high” or

“moderate” risk for violence.      Rather, the prison gave him a

“low” PATTERN score for violence, meaning the prison assesses

defendant as having a low likelihood of reoffending in a violent

manner.14   Consistent with that rating, BOP has housed defendant

in a low security prison.

      Although defendant’s criminal record is troubling,

defendant’s behavior while under supervision and his history of

cooperating with law enforcement both mitigate his

dangerousness.    Defendant completed a 2.5-year term of state

parole without a single violation.       And defendant remained of

good behavior for approximately five years on a state sentence

that was deferred and then suspended by the court.

Additionally, defendant has a history of taking responsibility

for his conduct and cooperating with law enforcement.          He is not

a defendant who contests his guilt or tries to shift blame to



     14“PATTERN” stands for Prisoner Assessment Tool Targeting
Estimated Risk and Needs. An inmate’s PATTERN score is assigned
by BOP. Due to defendant’s criminal record, he has an “overall”
PATTERN score of “medium.”

                                   16
      Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 17 of 26



others.     Defendant acted similarly with respect to his federal

offenses.     When officers asked defendant and his co-defendant to

whom the items in the two safes belonged, defendant immediately

admitted ownership.     Defendant then accepted responsibility for

his criminal conduct, and pleaded guilty to the federal

offenses.

    Also indicative of defendant’s low risk of dangerousness is

his good behavior while incarcerated.       Defendant committed no

disciplinary infractions while detained in state custody pending

sentencing, and during his approximately five years of federal

incarceration, defendant has committed only two minor

disciplinary infractions.     He has also used his time in prison

productively by engaging in rehabilitative and educational

programs.     He participated in a drug education class, Alcoholics

Anonymous, and Narcotics Anonymous.       He represents that he has

been on the waiting list for the Residential Drug Abuse

Treatment Program (“RDAP”) for several years but has not been

enrolled yet based on how much of his sentence remains.

Defendant has also completed a wide variety of vocational and

educational programs while incarcerated to make himself more

employable upon release.

    In this case, a “compassionate release” would not mean that

defendant would be released from BOP custody a free man.

Rather, defendant would be released on home confinement and


                                   17
      Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 18 of 26



under strict supervision.     Importantly, the record is clear

that, while under supervision, defendant has an excellent

history of compliance.    Although defendant’s criminal history

does not weigh in favor of release, defendant’s record of good

behavior while under supervision is a counter-balance,

especially considering that he would be under strict supervision

for a lengthy period of time if released.

    Based on defendant’s excellent history of compliance with

conditions while under supervision, his history of cooperation,

his efforts to rehabilitate himself, and the prison’s assessment

of his dangerousness, the court finds that with the proper

release conditions defendant is not likely to be a danger to the

safety of any other person or to the community if released.            Cf.

Delacruz v. United States, Civ. No. 18-cv-811-LM, 2020 WL

3270503, at *4-5 (D.N.H. Jun. 17, 2020) (denying compassionate

release where defendant’s career offender status resulted in the

highest criminal history category, VI, defendant served seven

years in state prison for state felony drug-trafficking crimes

which did not deter him from committing federal drug-trafficking

offenses, and defendant provided false information to law

enforcement upon arrest).




                                   18
      Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 19 of 26



     B. Seriousness of the Offense, Adequate Deterrence, Respect
        for the Law, and Just Punishment

     The goal of public protection, although paramount, is not

the only consideration.     The court must also consider, if

relevant, whether a reduction in defendant’s sentence would

sufficiently reflect the seriousness of the offense, afford

adequate deterrence, promote respect for the law, and provide

just punishment.    See 18 U.S.C. § 3553(a)(2).       Defendant has

served about 60 percent of his 12-year sentence: he has been

detained since August 28, 2014 (nearly 6 years) and his

projected release date is approximately 4 years away in August

2024, assuming good time credit.        The court ruled at defendant’s

sentencing hearing that 12 years in prison was a just punishment

for his crimes.    A release four years early would not promote

respect for the law.    This is especially a concern where it

appears that the reason for the release (the national emergency)

is unlikely to last four years.


     C. Weighing the Sentencing Factors Against the Extraordinary
        and Compelling Reasons

     Finally, the court weighs the sentencing factors against

the strength of defendant’s extraordinary and compelling reasons

for release.   See Tidwell, 2020 WL 4504448, at *6; Daugerdas,

2020 WL 2097653, at *4.     Weighing most heavily in favor of a

reduction in defendant’s sentence are defendant’s extraordinary

and compelling reasons for release.       The court is concerned that

                                   19
      Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 20 of 26



requiring defendant to stay in BOP custody during the pandemic

may well amount to a death sentence.       And, although defendant’s

release poses a risk that he will reoffend, the court finds that

that risk is counterbalanced by a low likelihood of

dangerousness if defendant is released on strict conditions.

    A permanent early release, however, does not adequately

account for the goals of promoting respect for the law and

providing just punishment.     A release for the duration of the

pandemic, and a return to serve the remainder of his sentence

thereafter, would address all of the goals of sentencing.              As

will be explained in more detail below, the court lacks

authority to temporarily release, or furlough, a defendant

during the pandemic.     See United States v. Roberts, No. 18-CR-

528-5 (JMF), 2020 WL 1700032, at *3 (S.D.N.Y. Apr. 8, 2020)

(collecting cases).    But BOP has that power.      See id.

    BOP has two sources of statutory authority under which it

could effectuate defendant’s release: its home confinement

authority under 18 U.S.C. § 3642(c)(2); and its authority to

temporarily release a prisoner under 18 U.S.C. § 3622.

    First, pursuant to 18 U.S.C. § 3624(c)(2), BOP has the

authority “to place a prisoner in home confinement for the

shorter of 10 percent of the term of imprisonment of that

prisoner or 6 months.”    18 U.S.C. § 3624(c)(2).       Under this

provision, Perkins would not typically be eligible for home


                                   20
         Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 21 of 26



confinement at this point in his sentence.           But Congress

recently amended the time restrictions of § 3624(c)(2) in the

Coronavirus Aid, Relief, and Economic Security Act (“CARES

Act”).     That amendment gave Attorney General Barr the power to

“lengthen the maximum amount of time for which the Director [of

BOP] is authorized to place a prisoner in home confinement.”

Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 236 (March 27,

2020).     Attorney General Barr has directed BOP to utilize this

expanded home confinement authority to protect vulnerable

inmates and prevent or control the spread of the virus.15

     Specifically, in March, prior to passage of the CARES Act,

Attorney General Barr directed BOP to “prioritize the use of

[BOP’s] various statutory authorities to grant home confinement

to inmates” to protect the health of vulnerable inmates during

the pandemic.16     In April, after passage of the CARES Act,

Attorney General Barr directed BOP to “immediately review all

inmates who have COVID-19 risk factors, as established by the

CDC” in order to evaluate those inmates for potential release




     15Atty. Gen. William Barr, Increasing Use of Home
Confinement at Institutions Most Affected by COVID-19, (Apr. 3,
2020), https://www.justice.gov/file/1266661/download.

     16See Atty. Gen. William Barr, Prioritization of Home
Confinement as Appropriate in Response to COVID-19 Pandemic
(Mar. 26, 2020), https://www.bop.gov/resources/news
/pdfs/20200405_covid-19_home_confinement.pdf.


                                      21
      Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 22 of 26



under the expanded home confinement authority.17        He ordered BOP

to start that review process at several facilities experiencing

severe outbreaks—one of which was FCI Danbury.          In assessing

which inmates should be released to home confinement, Attorney

General Barr directed BOP to consider “the totality of

circumstances” regarding each inmate, including the “danger

posed by the inmate to the community” and “[t]he age and

vulnerability of the inmate to COVID-19, in accordance with the

[CDC] guidelines.”18

     The court is aware that BOP has reviewed defendant for

possible release under its expanded home confinement authority.

BOP identified defendant’s obesity as a COVID risk factor, but

ultimately found him ineligible for release to home confinement

due to the nature of his federal offenses and his criminal

history.    BOP’s assessment itself is flawed and contains

inaccurate information.      A significant reason listed for denial

is defendant’s “conviction” for “Aggravated Felonious Sexual

Assault.”       Defendant was never convicted of this charge.      The

charge was nol prossed after a jury trial ended in a mistrial.

And the government offered defendant a nonincarcerative sentence




     17Atty. Gen. William Barr, Increasing Use of Home
Confinement at Institutions Most Affected by COVID-19, (Apr. 3,
2020), https://www.justice.gov/file/1266661/download.

     18   Id.

                                    22
      Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 23 of 26



if he pleaded to a lesser charge: second-degree assault.

Defendant took the deal.     After he pleaded guilty, however,

evidence surfaced that defendant was innocent of the charge.

Based on its flawed internal review, the BOP also inaccurately

labeled defendant a “sex offender.”

    BOP did not carefully review defendant’s criminal history.

This is troubling considering the reason for the review is to

assess defendant’s eligibility for release due to the dangers

that COVID-19 may pose to him. As the court has already

explained, the dangers to this defendant are grave.          The court

urges BOP to reconsider its original assessment of defendant,

and, in doing so, expunge from defendant’s internal BOP records

the inaccurate characterization of his criminal history.

    The decision whether to release defendant on home

confinement under § 3642 is completely within BOP’s discretion—

even under the CARES Act.     See 18 U.S.C. §§ 3621(b), 3624(c)(2);

Tapia v. United States, 564 U.S. 319, 331 (2011); United States

v. Barnes, No. 16-20308, 2020 WL 2733885, at *2 (E.D. Mich. May

26, 2020).   The court may, however, make a judicial

recommendation to BOP that a defendant be placed on home

confinement.   See 18 U.S.C. § 3621(b)(4); United States v.

Doshi, No. 13-CR-20349, 2020 WL 1527186, at *1 (E.D. Mich. Mar.

31, 2020); United States v. Best, No. 5:16-CR-236-FL, 2019 WL

5608856, at *1 (E.D.N.C. Oct. 30, 2019).        The court makes a


                                   23
      Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 24 of 26



judicial recommendation that BOP reconsider its prior assessment

of defendant’s eligibility for release to home confinement.

    Second, independent of its home confinement authority as

expanded under the CARES Act, BOP is authorized to temporarily

release an inmate under 18 U.S.C. § 3622.        Pursuant to that

statute, BOP:

    may release a prisoner from the place of his
    imprisonment for a limited period if such release
    appears to be consistent with the purpose for which
    the sentence was imposed and any pertinent policy
    statement . . . if such release otherwise appears to
    be consistent with the public interest and if there is
    reasonable cause to believe that a prisoner will honor
    the trust to be imposed in him, by authorizing him,
    under prescribed conditions, to—

    (a) visit a designated place for a period not to
    exceed thirty days, and then return to the same or
    another facility, for the purpose of-

          . . .

          (3) obtaining medical treatment not otherwise
          available;

          . . . or

          (6) engaging in any other significant activity
          consistent with the public interest . . . .

18 U.S.C. § 3622(a).

    At least one court has concluded that either of the

purposes listed above would be sufficient to justify the

temporary release of an inmate with high-risk medical conditions

during this pandemic.    See Roberts, 2020 WL 1700032, at *3.




                                   24
       Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 25 of 26



And, in Roberts, the government conceded that, in the context of

the pandemic, a temporary release could be extended beyond the

30 days specified in the statute.        Id.   Specifically, the

government conceded that BOP could release the defendant until

such time as the threat posed by COVID-19 subsided, and the

defendant could safely return to prison to finish her sentence.

Id.

      In this case, defendant’s temporary release during the

pandemic would balance the need to protect defendant’s health

with the need to promote respect for the law and provide just

punishment.    The discretion to grant defendant temporary

release, however, lies in the sole discretion of BOP, not with

this court.    See 18 U.S.C. § 3622; Roberts, 2020 WL 1700032, at

*3 (collecting cases).     Although the court lacks the authority

to temporarily release defendant, it may provide a judicial

recommendation to BOP for defendant’s temporary release.            See

Roberts, 2020 WL 1700032, at *4.         For all the reasons explained

above that favor defendant’s release—namely the severe risk to

his health posed by COVID-19 and his low risk for dangerousness—

the court recommends that BOP temporarily release defendant

during the course of the COVID-19 pandemic.         See United States

v. Trinh, No. 217CR287JCMVCF, 2020 WL 3129024, at *3 (D. Nev.




                                    25
      Case 1:14-cr-00104-LM Document 88 Filed 08/18/20 Page 26 of 26



June 12, 2020) (recommending that BOP temporarily release

defendant where health issues put defendant at high risk).19

     In sum, while a BOP decision to release this defendant for

the duration of the pandemic would serve all the goals of

sentencing, a court’s compassionate release order would fall

short of serving the goals of promoting respect for the law and

providing just punishment for defendant’s crimes.         However, if

BOP fails to exercise its discretion to release this defendant

on a temporary basis, the court will revisit its consideration

of the goals of sentencing.     A death sentence is neither a just

sentence nor one that would promote respect for the law.


                               CONCLUSION

     For these reasons, the court denies defendant’s motion for

compassionate release (doc. no. 80) without prejudice to refile

the motion in thirty (30) days should BOP fail to take action

consistent with this opinion.

     SO ORDERED.

                                  __________________________
                                  Landya McCafferty
                                  United States District Judge
August 18, 2020
cc: Counsel of Record.

     19Defendant has also proposed a suitable release plan. He
proposes to reside with his wife and their children in
Massachusetts, where community transmission of the virus is
limited as compared with other areas of the country. See The
New York Times, Coronavirus in the U.S.: Latest Map and Case
Count, https://www.nytimes.com/interactive/2020/us/coronavirus-
us-cases.html (last visited Aug. 13, 2020).

                                   26
